  Exhibit 10.2

 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE OFFERED, SOLD,
PLEDGED, MORTGAGED, HYPOTHECATED, RENOUNCED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR THE AVAILABILITY OF AN EXEMPTION FROM THE
REGISTRATION PROVISIONS OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
APPLICABLE STATE SECURITIES LAWS.
 
THIS NOTE IS SUBJECT TO THE TERMS OF A SUBORDINATION AND INTERCREDITOR
AGREEMENT, DATED AS OF FEBRUARY 28, 2017, BY AND AMONG THE MAKER, THE PAYEE AND
M&T BANK.
 
SUBORDINATED NOTE
 $2,000,000

 FEBRUARY 28, 2017

 
FOR VALUE RECEIVED, LB&B Associates Inc., a North Carolina corporation (“Maker”)
hereby promises to pay to the order of Brekford Corp., a Delaware corporation
(“Payee”), at the address set forth in paragraph 6 below, the principal sum of
Two Million Dollars ($2,000,000), together with interest thereon at an annual
rate of 3%, or such lesser rate as shall be the maximum rate allowable under
applicable law in accordance with the provisions of this Subordinated Note (this
“Note”).
 
The Maker shall repay this Note as follows: (a) $75,000 plus all accrued
interest on each of September 30, 2017; December 31, 2017; March 31, 2018, June
30, 2018 and September 30, 2018 (or, in the event any such date is not a
Business Day, the first Business Day after such date), (b) $100,000 plus all
accrued interest on each of December 31, 2018; March 31, 2019; June 30, 2019 and
September 30, 2019 (or, in the event any such date is not a Business Day, the
first Business Day after such date) (c) $125,000 plus all accrued interest on
each of December 31, 2019; March 31, 2020; June 30, 2020; September 30, 2020,
December 31, 2020; March 31, 2021, June 31, 2021; September 30, 2021; and
December 31, 2021 (or, in the event any such date is not a Business Day, the
first Business Day after such date), and (d) $100,000 on March 31, 2022. For
avoidance of doubt the Maturity date of this note shall be on March 31, 2022
and, subject to Section 7 hereof, all payments of interest and principal
outstanding on the Note on the Maturity Date must be made on the Maturity Date.
All payments due on this Note shall be made in immediately available funds
according to wiring instructions provided by the Payee to the Maker from time to
time.
 
This Note is subject to the following additional provisions:
 
1.           
Purpose of Note. This Note is issued pursuant to that certain Contribution and
Unit Purchase Agreement by, between and among Maker, Payee and Global Public
Safety, LLC (the “Company”) dated as of February 6, 2017 (the “Purchase
Agreement”), whereby Maker will purchase 80.1% of the outstanding equity
interests of the Company from Payee (the “Units”) to evidence a portion of the
payment therefor. Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Purchase Agreement.
 
 
1

 
2.           
Security. This Note is secured pursuant to the terms of that certain Pledge
Agreement, dated the date hereof, by and between Maker and Payee, the form of
which is attached hereto as Exhibit A (the “Pledge Agreement”).
 
3.           
Prepayment.  Maker shall have the absolute right to prepay this Note in whole or
in part at any time and from time to time, without prepayment penalty or
premium. Any prepayment of this Note will be credited first against accrued
interest, then principal.
 
4.         Subordination. The payment obligations of Maker hereunder are subject
to the terms of that certain Subordination and Intercreditor Agreement entered
into contemporaneously herewith by and among M&T Bank (“Senior Lender”), Maker
and Payee containing the terms upon which the indebtedness to Payee owed
hereunder is subordinated to the indebtedness owed by Maker to Senior Lender
(the “Senior Indebtedness”) under that certain Credit Agreement, dated as of the
date hereof, by and between the Senior Lender and Maker.
 
5.           Events of Default.  If any of the following events (each, an "Event
of Default") occurs and is continuing for any reason:
 
(a) failure to pay any amount payable under this Note that remains unpaid for
five (5) Business Days after such amount was due;
 
(b)           
failure to observe or perform any of the provisions of this Note, provided that
such failure has not been cured within fifteen (15) days after receipt by Maker
of written notice thereof from Payee, provided, however, that if such default
cannot by its nature be cured within the fifteen (15) day period or cannot after
diligent attempts by the Maker be cured within such fifteen (15) day period, and
such default is likely to be cured within a reasonable time, then the Maker
shall have an additional period (which shall not in any case exceed thirty (30)
days from the date of initial failure) to attempt to cure such default, and
within such reasonable time period the failure to cure the default;
 
(c)           
default by Maker in the performance of any of its obligations under the Pledge
Agreement, provided that such default has not been cured within fifteen (15)
days after receipt by Maker of written notice thereof from Payee, provided,
however, that if such default cannot by its nature be cured within the fifteen
(15) day period or cannot after diligent attempts by the Maker be cured within
such fifteen (15) day period, and such default is likely to be cured within a
reasonable time, then the Maker shall have an additional period (which shall not
in any case exceed thirty (30) days from the date of initial failure) to attempt
to cure such default, and within such reasonable time period the failure to cure
the default;
 
 
2

 
(d)           
commencement against Maker of any involuntary proceeding, suit, or action for
reorganization, dissolution, or liquidation which, is not dismissed, stayed or
set aside within sixty (60) days from the filing thereof;
 
(e)           
filing by the Maker of a petition under the United States Bankruptcy Code or any
other insolvency act which;
 
(f)           
application for, or appointment of, a receiver for all the property of Maker or
consent by Maker to the entry of an order for relief in an involuntary
proceeding, a general assignment by Maker for the benefit of Maker's creditors,
or issuance of a warrant of attachment against the property of Maker where, if
involuntarily and not requested by or consented to by Maker, is not discharged
within sixty (60) days; or
 
(g)           
an event of default or breach with respect to the Senior Indebtedness, any
agreement with the Senior Lender related thereto or any other material
indebtedness of the Mater that is not cured within an applicable grace period
under such agreements and results in an acceleration of the Senior Indebtedness
or such other indebtedness as the case may be.
 
then, in each case subject to the Subordination Agreement, and in every such
Event of Default and at any time thereafter during the continuance of an Event
of Default, the Payee may, at its option, by written notice in writing to the
Maker, declare the principal of this Note be immediately due and payable,
together with all unpaid interest declared thereon, provided, however, that if
any Event of Default in clauses (d) or (e) above occurs, this Note will become
immediately due and payable, both as to principal and interest, without any
action on the part of the Payee and Payee may date such other action as may be
provided in the Pledge Agreement.
 
6.           Set-Off Rights.  As set forth in Section 6.7 of the Purchase
Agreement, Maker and the other Purchaser Indemnified Parties shall have the
option of recovering and recouping all or any part of any Losses suffered by any
or all of them as to which it or they shall be entitled to indemnification from
the Payee under Article 6 of the Purchase Agreement by set-off of the amount of
such Losses against the amount of any payments due under, or the outstanding
principal balance of, this Note.  Maker shall also have the option of recovering
all or any part of any adjustment to the Purchase Price due to the Payee
pursuant to Section 2.7 of the Purchase Agreement by set-off of the amount of
such adjustment against the amount of any payments due under, or the outstanding
principal balance of, this Note.  Maker’s and the other Purchaser Indemnified
Parties’ right of set-off shall be effected by Maker or the other Purchaser
Indemnified Party notifying the Payee that Maker is reducing the outstanding
principal amount of this Note or any payments due in respect hereof by the
amount of all or any part of such Losses suffered by all or any of Maker or
other Purchaser Indemnified Party or the amount of such Purchase Price
adjustment, as applicable, and Maker and Payee agree to exchange this Note for a
new note reflecting the reduced principal amount and/or interest due to Payee.
 
 
3

 
7.           Suspension of Interest and Payment. Notwithstanding any other
provision of this Note, (i) in the event any claim for indemnification is
outstanding by any Purchaser Indemnified Party pursuant to Section 6.2 or
Article VI of the Purchase Agreement, accrual of interest hereunder will be
suspended until such time as all such claims are resolved in accordance with the
provisions of the Purchase Agreement and (ii) in the event any claim for
indemnification is outstanding by any Purchaser Indemnified Party pursuant to
Section 6.2 or Article VI of the Purchase Agreement, Maker shall be entitled to
withhold payment under the Note until such time as such claims are finally
resolved in accordance with the provisions of the Purchase Agreement. In the
event that the novation of any of the Government Contracts in accordance with
the Pre-Novation Agreement and Section 5.4 of the Purchase Agreement is not
completed within six months of the Closing, Purchaser shall be entitled to
suspend payment hereunder until such time as the novation of each Government
Contract is completed, provided, that, upon completion of the novation all of
the Government Contracts, or the entry of the Company into replacement contracts
for any non-novated Government Contracts, any payments so withheld will be due
and payable with the next scheduled payment due hereunder.
 
8.           
Waivers.  Maker, for itself and its successors and assigns, expressly waives
presentment, demand, notice of dishonor, notice of nonpayment, notice of
maturity, notice of protest, presentment for the purposes of accelerating
maturity, and diligence in collection, and consents that Payee, without notice,
may release or surrender, exchange or substitute any real estate and/or personal
property or other collateral security for the payment of this Note, and may
extend the time for payment or otherwise modify the terms of payment of any part
or the whole of the indebtedness evidenced hereby and such consent shall not
alter or diminish the liability of Maker under this Note.
 
9.           
Notices. All notices which are required or may be given under this Note shall be
in writing and shall be deemed to have been received when delivered personally
or three (3) days after mailing, if mailed by registered or certified mail,
return receipt requested, postage prepaid, as follows:
 
(a)           
If to Maker:
 
LB&B Associates Inc.
9891 Broken Land Parkway
Suite 400
Columbia, MD 21046
Attention: Rick Franz
Facsimile No: [_____]
E-mail: rfranz@lbbassociates.com
 
 
4

 
with a copy (which will not constitute notice) to:
 
Wyrick Robbins Yates & Ponton LLP
4101 Lake Boone Trail, Suite 300
Raleigh, North Carolina 27607
Attention: Amy E. Risseeuw
Facsimile No.:                                (919) 781-4865
E-mail: arisseeuw@wyrick.com
 
(b)           
If to Payee:
 
Brekford Corp.
7020 Dorsey Rd.
Bldg. C
Hanover, MD 21076
Attention: Rodney W. Hillman
Facsimile No: (443) 557 - 0201
E-mail: rhillman@brekford.com
 
with a copy to:
 
Sichenzia Ross Ference Kesner LLP
61 Broadway
New York, New York 10006]
Attention: Thomas Rose, Esq.
Facsimile No.: (212) 930-9725
E-mail: trose@srfkllp.com
 
Either party may designate a new address for purposes of notice hereunder by
giving written notice thereof to the other party in accordance with this
paragraph.
 
10.           
Collection Expenses. In the event that this Note shall at any time after
maturity or after the occurrence of an Event of Default be placed with an
attorney for collection, Maker agrees to pay, in addition to the entire unpaid
principal balance of this Note and all accrued interest thereon, all costs of
collection, including reasonable attorneys’ fees.
 
11.           
Miscellaneous. This Note may not be changed, altered, modified or terminated
orally, but only by an agreement or discharge in writing and signed by Maker and
by Payee. This Note shall be governed as to validity, construction, enforcement
and in all other respects by the laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the Laws of any jurisdiction other than the State of Delaware.
The terms of this Note shall be binding upon the successors and assigns of Maker
and shall inure to the benefit of the successors and assigns of Payee.
 
(Signatures appear on the following page.)


5

 
IN WITNESS WHEREOF, Maker has duly executed this Note on the date first above
written.
 
 
 
 
LB&B ASSOCIATES INC.
 
By: /s/ Frederick Franz                                 

Name: Frederick Franz                       

Its: Executive Senior Vice President
 
 


 
 
 
 
[Signature Page to Promissory Note]
6
